F I L E D
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                          JAN 23 2001
                                TENTH CIRCUIT
                                                                  PATRICK FISHER
                                                                             Clerk

In re: CATHERINE MAE GAVEND,

     Debtor,
_________________________________

JEFFREY L. HILL, Trustee,

      Plaintiff-Appellee,
v.

WILLIAM EUGENE KRESL, III;
WILLIAM EUGENE KRESL, III, as
Custodian for Aryn Jade Kresl;
THERESA A. KURTENBACH;
RANDALL W. KURTENBACH; SUSAN
E. KRESL,
                                                     No. 00-1119
                                                (D.C. No. 95-M-1731)
     Defendants-Third-Party-Plaintiffs -
                                                 (District of Colorado)
     Appellants,

CATHERINE MAE GAVEND,

     Debtor-Appellant,

v.

FEDERAL DEPOSIT INSURANCE
CORPORATION, a receiver for Capitol
Federal Savings and Loan Association;
DAVID UNGER, RICHARD B.
GAVEND; STEVEN W. HICKOX,

     Third-Party Defendants.
                              ORDER AND JUDGMENT*


Before SEYMOUR, Circuit Judge; PORFILIO, Senior Judge; and JENKINS, Senior
Judge.**




       This is an appeal from an order of the district court sitting in review of judgments

made by the Bankruptcy Court for the District of Colorado. The parties have requested

this matter be considered without oral argument, and we have honored that request. Fed.

R. App. P. 34 (a)(2).

       Although the record indicates there have been years of litigation between the

debtor, some of her relatives, and the trustee in bankruptcy, what is essentially before us

is the Debtor’s attempt to undo a dispositive settlement reached in the bankruptcy court.

After reviewing the briefs and the record, we fully agree with the disposition of the case

made by the district court.

       The Debtor, Ms. Gavend, has made a valiant, but ill conceived effort to convince

the court she has been “shut out” and deprived of the right to “defend” herself. The



       *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. This court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.

        The Honorable Bruce S. Jenkins, Senior Judge for the United States District
       **

Court for the District of Utah, sitting by designation.

                                            -2-
contentions upon which she has predicated this assertion both in the district court and

here are founded upon basic misconceptions of apparent facts and the law. Nonetheless,

because she has proceeded throughout as her own attorney, we have carefully scrutinized

the record. In so doing we can find no error made by the district court. In particular, we

see no basis for avoiding the dispositive settlement. We therefore AFFIRM the district

court for the reasons set forth in its Memorandum Opinion and Order of February 29,

2000.

        The appellants’ “Motion Requesting for Certification of Questions of Colorado

Law” is denied.

                                          ENTERED FOR THE COURT


                                          John C. Porfilio
                                          Senior Circuit Judge




                                           -3-